Citation Nr: 1329995	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  10-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to June 11, 2013, and a rating in excess of 40 percent thereafter, for a right shoulder disability, to include entitlement to a total rating based on unemployability due to the right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claim for a rating in excess of 30 percent for his right shoulder disability.  In a June 2013 Decision Review Officer decision, the rating for the Veteran's right shoulder disability was increased to 40 percent, effective June 11, 2013.  As the Veteran has not indicated his satisfaction with the percentage assigned, the entire rating period remains on appeal.  

In February 2010 and July 2013, the Veteran's representative submitted statements raising the claim of entitlement to service connection for a cervical spine disability, including as secondary to the service-connected right shoulder disability.  A March 2012 Report of Contact shows that the Veteran called VA indicating his desire to raise a claim related to his cervical spine, as well as a mental disorder claim.  The Veteran's VA clinical records also show a March 2010 indication that the Veteran's physical issues are exacerbating his psychological issues.  In July 2010, a VA physician noted that the Veteran reported a history of back pain for more than twenty years and noted that he hurt his back in the same in-service incident during which he hurt his shoulder.  

The issues of entitlement to service connection for a cervical spine disability, including as secondary to the right shoulder disability; entitlement to service connection for a psychiatric disability, including as secondary to the service-connected right shoulder disability; and entitlement to service connection for a back disability have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.



REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

There is evidence of record indicating that the Veteran may be unemployable due to his right shoulder disability.  In March 2008, the Veteran reported to a VA physician that he has difficulty keeping jobs due to shoulder limitations.  In January 2010, he reported to a VA physician that he was experiencing worsening shoulder pain and an inability to work.  A March 2010 VA psychological assessment shows that the Veteran's only source of income is VA compensation.  Another March 2010 psychological treatment note shows the psychologist's opinion that the Veteran is "unemployed and unemployable" due to his chronic shoulder problem.  An April 2010 treatment note also indicates that the Veteran cannot hold a job because of his shoulder.  Therefore, the Board finds that a claim for a total rating based on individual unemployability (TDIU) has been raised in this case. 

A claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  In this case the Veteran's only currently service-connected disability is the right shoulder disability at issue in this appeal.  Accordingly, the Board has jurisdiction over the TDIU component of the claim as well.  However, further development, to include development to afford the Veteran appropriate notice in response to the TDIU component of the claim, is required before the Board decides the Veteran's appeal.

The Veteran's VA clinical treatment records show that the Veteran sought treatment in March 2008 related to his right shoulder pain and very limited motion.  The following month in an orthopedic follow-up visit one week prior to his claim for an increased rating, the physician noted that the Veteran's symptoms include numbness and tingling, as well as weakness in his right upper extremity.  This suggests that there may be neurological manifestations of the right shoulder disability.  In January 2009, a VA examiner stated that there were no neurological findings, but made that statement without discussion, to include without mention of the April 2008 findings related to the right upper extremity.  In June 2013, the Veteran underwent his most recent VA examination to assess the right shoulder joint, but no findings related to any associated neurological impairment were recorded at that time.  Further, despite the clinical evidence noted above suggesting the Veteran's issues related to employment due to the right shoulder, the January 2009 VA examiner did not discuss impact on employment, and the June 2013 examiner simply checked the box, "No," on the Disability Benefits Questionnaire (DBQ) in response to "Does the Veteran's shoulder condition impact his or her ability to work?"  This response is inconsistent with the clinical record.  Because the clinical evidence suggests potential neurological manifestations of the service-connected right shoulder disability, as well as potential significant impacts on employability, yet the VA examiner's do not include a discussion of these symptoms in their reports, the Board finds that both VA examination reports are at least partially inadequate.  Therefore, further development to afford the Veteran an appropriate examination or examinations is required.

Finally, it appears that the Veteran receives regular treatment at the VA Westside Chicago facility in Chicago, Illinois.  The Veteran's clinical records dated through July 27, 2010, are in his electronic claims file.  Updated treatment records should be obtained from this facility in light of the remand.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide appropriate notice in response to the TDIU component of the Veteran's claim for an increased rating, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent treatment records, to include records pertaining to treatment of the Veteran's right shoulder at the VA Westside Chicago facility in Chicago, Illinois, since July 27, 2010.  

3.  Once the record is complete to the extent possible, the RO or the AMC must arrange for the Veteran to be scheduled for a VA examination or examinations by an examiner or examiners with the sufficient expertise to determine the nature and extent of all symptoms and impairment, to include any neurologic symptoms and impairment, due to the service-connected right shoulder disability, as well as the impact of the service-connected right shoulder disability on the Veteran's employability.   The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

In addition to determining the existence and severity of any neurological manifestation of the right shoulder disability, the examiner(s) should provide an opinion concerning the impact of the right shoulder disability on the Veteran's ability to work, to include whether it is sufficient by itself sufficient to preclude him from securing or following a substantially gainful employment consistent with his education and occupational background.  

The supporting rationale for all opinions expressed must be provided.

4.  The RO or the AMC should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal, to include the TDIU component of the claim and to include consideration of whether the claim should be forwarded to the Director of the Compensation Service for extra-schedular consideration.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

